[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This cases arises out of a motor vehicle accident that occurred on July 11, 1994, in Meriden. The only witness who appeared was the plaintiff, who testified that he was rear-ended while stopped at a traffic light. The defendant also concedes liability, and therefore all issues of liability are found in favor of the plaintiff.
As to damages, the court, having heard the testimony of the plaintiff and having reviewed all the exhibits, enters judgment in favor of the plaintiff in the amount of $9000.
Jonathan E. Silbert, Judge